Citation Nr: 1526636	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-06 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for hearing loss and tinnitus.

2.  Entitlement to service connection for chloracne.

3.  Entitlement to service connection for a skin disorder other than chloracne.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from December 1966 to November 1969; his service records document service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which reopened the hearing loss and tinnitus claims and denied those claims as well as the skin claim.  (Claims of service connection for hearing loss and tinnitus were previously denied in April 2001.)

In light of the award of benefits below, the Board has split the skin disorder claim into a claim for chloracne and for a skin disorder other than chloracne.  Also, the bilateral hearing loss and tinnitus claims are considered reopened, and those reopened claims, as well as the remaining skin disorder claim, are addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  New evidence that tends to substantiate the claims of service connection for hearing loss and tinnitus has been received since a final April 2001 rating decision that denied service connection for those claimed disorders.

2.  The Veteran served on the land mass in the Republic of Vietnam during his period of service.

3.  The Veteran has been diagnosed with chloracne that was traced to his exposure to herbicides during his Vietnam service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claims of service connection for hearing loss and tinnitus are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The Veteran likely has chloracne that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The Veteran initially filed a service connection claim for bilateral hearing loss and tinnitus in October 2000.  The agency of original jurisdiction (AOJ) denied service connection for those claims in an April 2001 rating decision and the Veteran was informed of that decision in an April 2001 notification letter.  The Veteran was denied service connection for those disorders as the evidence did not demonstrate a current disability for either claimed disorder.  

The Veteran did not submit a notice of disagreement with that April 2001 rating decision.  Nor did he submit any further evidence with respect to those claims until he filed his claim to reopen service connection for bilateral hearing loss and tinnitus in September 2010.  

As no new and material evidence was received during the appeal period following the April 2001 notification letter, the April 2001 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not submit a notice of disagreement within one year of the April 2001 notification letter, the April 2001 rating decision is final.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2014).  New and material evidence is therefore required to reopen the claims of service connection for hearing loss and tinnitus.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the April 2001 rating decision, the AOJ determined that obtaining a VA examination of the Veteran respecting his bilateral hearing loss and tinnitus was necessary.  He underwent a VA audiological examination in December 2010, which demonstrated a diagnosis of tinnitus and impaired hearing under 38 C.F.R. § 3.385, bilaterally.  

In light of the evidence demonstrating a hearing loss disability and a diagnosis of tinnitus, as well as VA's determination that the evidence of record necessitated obtaining a VA examination, the Board must also conclude that new and material evidence which tends to substantiate the Veteran's claims of service connection for hearing loss and tinnitus has been received in this case.  Those claims are therefore reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).

Chloracne

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  "[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

The Board additionally notes that chloracne is one of the presumptive diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2014).  However, as noted in 38 C.F.R. § 3.307(a)(6)(ii), chloracne must become manifest to a compensable degree within a year after the last date on which the Veteran was exposed to a herbicide agent during military service.

The Veteran has averred that he has a skin disorder related to military service.  In light of the Veteran's noted and conceded service in the Republic of Vietnam, the Veteran is presumed to have been exposed to herbicides during his period of service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).  

The Veteran underwent a VA skin examination in December 2010.  In that examination, the examiner diagnosed the Veteran with chloracne and seborrheic keratoses.  As to the examination and nexus opinion, the examiner noted as follows:

[The Veteran] appears to have 2 types of skin issues.  The first is that he has multiple seborrheic keratoses about the entire back, he has had one removed from the chest, and he may have had one about the neck in the past.  Upon further examination today, he has somewhat typical whitish lesions, which in many cases have been related to agent orange exposure in the form of chloracne.  These are about the shoulders, and a few over the upper humeruses. . . . Today's examination asked for a medical opinion as to whether it is at least as likely as not that his current acne is caused by Agent Orange.  It appears at least as likely as not.  This is stated because he does have somewhat typical chloracne changes noted about the shoulders and the extreme upper humeruses.  The seborrheic dermatoses are a clinically separate issue and are not related to Agent Orange.  Concerning the heat rash noted in his medical records from 1967, this affected the chest, back, and legs, but it is uncertain as to what this specific diagnosis was at that time nor what the lesions looked like.  He was prescribed some type of Mycostatin cream for this.  What that specifically was at the time is unknown, but was likely a heat rash.  However, the lesions that he has about the shoulders today appear to be chloracne-like.  

Based on the above evidence, the Veteran is shown to have a diagnosis of chloracne which is related to his presumed herbicide exposure during military service; the December 2010 examiner's opinion is clear and uncontroverted in the record.  

While the AOJ was correct in its adjudicatory documents that presumptive service connection is not warranted in this case because chloracne is not shown to have been diagnosed within one year of the Veteran's return from the Republic of Vietnam, other service connection theories of entitlement must be considered, including in this case, direct service connection.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Accordingly, the Board finds that service connection for chloracne is warranted on the basis of the evidence of record, particularly the medical opinion directly linking it to herbicide exposure during service.  See 38 C.F.R. § 3.102, 3.303.  In so reaching that conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence with respect to the claims of service connection for hearing loss and tinnitus has been received; those claims are reopened, and to this limited extent, the appeal of those issues is granted.

Service connection for chloracne is granted.


REMAND

With respect to the Veteran's hearing loss and tinnitus claims, the Board finds that the December 2010 examiner's opinion is inadequate.  That examiner did not consider the Veteran's lay statements with regards to onset of symptomatology-particularly tinnitus-during military service and continuity of symptomatology since discharge from service.  Moreover, the examiner's opinion appears to have been based on the lack of a demonstration of a hearing loss during military service.  This is in contravention of the holding in Hensley v. Brown, 5 Vet. App. 155 (1993).  A remand is necessary in order to obtain another VA examination of the Veteran's hearing loss and tinnitus and to obtain an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Likewise, the Board finds that a remand of the claim of service connection for a skin disorder other than chloracne is necessary in order to obtain another VA examination.  The December 2010 examiner's opinion does not provide a rationale for the conclusion that the seborrheic keratoses were not related to Agent Orange exposure; nor does he address whether the heat rash experienced during military service was the initial manifestation of his seborrheic keratoses.  For these reasons, the Board finds a remand is also necessary for the claim of service connection for a skin disorder other than chloracne in order to obtain another VA examination.  See Id.

Finally, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Omaha VA Medical Center, or any other VA medical facility that may have treated the Veteran, since January 2014 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his hearing loss, tinnitus, or skin disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA audiological examination in order to determine whether any demonstrated hearing impairment or tinnitus is related to military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including audiometric evaluation, should be conducted.  

The examiner should address the Veteran's history of hearing loss and tinnitus, to include when the onset of symptomatology began, as well as his history of noise exposure before, during, and after military service.  

The examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that hearing loss or tinnitus has been caused by or is otherwise related to military service, to include any noise exposure therein, particularly vehicle noise as a mechanic.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.  

The examiner should also specifically address the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology since onset, particularly the Veteran's statements that he sought treatment for ringing in his ears in the Republic of Vietnam but that the medical facility where he was treated had medical records destroyed in an attack by the enemy.  

The examiner should additionally address the nexus opinion offered by the December 2010 VA examiner, as well as the evidence of threshold shifts during military service shown in the Veteran's service treatment records.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any skin disorder other than chloracne.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify each skin disability found to be present other than chloracne, including any seborrheic keratoses.  

For each identified skin disorder other than chloracne, the examiner should opine as to whether such disorder at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any herbicide exposure therein, as well as the rash the Veteran experienced in 1967 as noted in his service treatment records.  

The examiner should also specifically address the noted treatment in service for a heat rash, and determine whether that rash in service was actually the initial manifestation of a current skin disorder other than chloracne.  

The examiner should also specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for hearing loss, tinnitus, and a skin disorder other than chloracne.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


